      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                           )     Case No.
11   TERRY FABRICANT, individually         )
     and on behalf of all others similarly )     CLASS ACTION
12
     situated,                             )
13                                         )     COMPLAINT FOR VIOLATIONS
14   Plaintiff,                            )     OF:
                                           )
15          vs.                            )        1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
16                                         )                CONSUMER PROTECTION
     TORRO LLC, and DOES 1 through 10, )                    ACT [47 U.S.C. §227(b)]
17                                                  2.      WILLFUL VIOLATIONS
     inclusive, and each of them,          )
                                                            OF THE TELEPHONE
18                                         )                CONSUMER PROTECTION
19   Defendant.                            )                ACT [47 U.S.C. §227(b)]
                                           )
20                                         )
                                           )     DEMAND FOR JURY TRIAL
21
                                           )
22
                                           )
23                                         )
24
                                           )
                                           )
25                                         )
26
27         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28   all others similarly situated, alleges the following upon information and belief


                               CLASS ACTION COMPLAINT
                                           -1-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 2 of 9 Page ID #:2




 1   based upon personal knowledge:
 2                                NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of TORRO LLC (“Defendant”), in
 6   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 7   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 8   et seq. (“TCPA”) and related regulations thereby invading Plaintiff’s privacy.
 9                               JURISDICTION & VENUE
10         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a resident of California, seeks relief on behalf of a Class, which will result in at
12   least one class member belonging to a different state than that of Defendant, a Utah
13   limited liability company. Plaintiff also seeks up to $1,500.00 in damages for each
14   call in violation of the TCPA, which, when aggregated among a proposed class in
15   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
16   Therefore, both diversity jurisdiction and the damages threshold under the Class
17   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
18         3.     Venue is proper in the United States District Court for the Central
19   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
20   business within the State of California and a substantial portion of the events giving
21   rise to Plaintiff’s claims occurred in this District.
22                                         PARTIES
23         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
24   residing in Los Angeles County, California and is a “person” as defined by 47
25   U.S.C. § 153 (39).
26         5.     Defendant, TORRO LLC (“Defendant”) is an business financing
27   company, and is a “person” as defined by 47 U.S.C. § 153 (39).
28         6.     The above named Defendant, and its subsidiaries and agents, are


                                  CLASS ACTION COMPLAINT
                                                -2-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 3 of 9 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     Beginning in or around October 2018, Defendant contacted Plaintiff
16   on Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
17   Plaintiff to purchase Defendant’s services.
18         9.     When Plaintiff answered the phone he said hello several times before
19   hearing a pause and a clicking noise indicative of an automatic telephone dialing
20   system.
21         10.    Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
23         11.    Defendant contacted or attempted to contact Plaintiff from telephone
24   number (208) 813-9233 confirmed to be Defendant’s number.
25         12.    Defendant’s calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                  CLASS ACTION COMPLAINT
                                               -3-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 4 of 9 Page ID #:4




 1   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3         14.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 4   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 5                                CLASS ALLEGATIONS
 6         15.    Plaintiff brings this action individually and on behalf of all others
 7   similarly situated, as a member the proposed class concerning the ATDS claim for
 8   no prior express consent (hereafter “The ATDS Class”) is defined as follows:
 9
                  All persons within the United States who received any
10                solicitation/telemarketing   telephone   calls    from
11                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
12
                  system or an artificial or prerecorded voice and such
13                person had not previously consented to receiving such
14
                  calls within the four years prior to the filing of this
                  Complaint
15
16
17         16.    Plaintiff represents, and is a member of, The ATDS Class, consisting
18   of all persons within the United States who received any collection telephone calls
19   from Defendant to said person’s cellular telephone made through the use of any
20   automatic telephone dialing system or an artificial or prerecorded voice and such
21   person had not previously not provided their cellular telephone number to
22   Defendant within the four years prior to the filing of this Complaint.
23         17.    Defendant, its employees and agents are excluded from The Class.
24   Plaintiff does not know the number of members in The Class, but believes the Class
25   members number in the thousands, if not more. Thus, this matter should be
26   certified as a Class Action to assist in the expeditious litigation of the matter.
27         18.    The Class is so numerous that the individual joinder of all of its
28   members is impractical. While the exact number and identities of The Class


                                 CLASS ACTION COMPLAINT
                                               -4-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 5 of 9 Page ID #:5




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Classes includes thousands of members. Plaintiff alleges that The Class
 4   members may be ascertained by the records maintained by Defendant.
 5         19.    Plaintiff and members of The ATDS Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and ATDS Class members via their cellular telephones thereby causing Plaintiff
 8   and ATDS Class members to incur certain charges or reduced telephone time for
 9   which Plaintiff and ATDS Class members had previously paid by having to retrieve
10   or administer messages left by Defendant during those illegal calls, and invading
11   the privacy of said Plaintiff and ATDS Class members.
12         20.    Common questions of fact and law exist as to all members of The
13   ATDS Class which predominate over any questions affecting only individual
14   members of The ATDS Class. These common legal and factual questions, which
15   do not vary between ATDS Class members, and which may be determined without
16   reference to the individual circumstances of any ATDS Class members, include,
17   but are not limited to, the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendant made any telemarketing/solicitation call
20                       (other than a call made for emergency purposes or made with
21                       the prior express consent of the called party) to a ATDS Class
22                       member using any automatic telephone dialing system or any
23                       artificial or prerecorded voice to any telephone number
24                       assigned to a cellular telephone service;
25                b.     Whether Plaintiff and the ATDS Class members were damaged
26                       thereby, and the extent of damages for such violation; and
27                c.     Whether Defendant should be enjoined from engaging in such
28                       conduct in the future.


                                 CLASS ACTION COMPLAINT
                                              -5-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 6 of 9 Page ID #:6




 1         21.    As a person that received telemarketing/solicitation calls from
 2   Defendant using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 4   claims that are typical of The ATDS Class.
 5         22.    Plaintiff will fairly and adequately protect the interests of the members
 6   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 7   class actions.
 8         23.    A class action is superior to other available methods of fair and
 9   efficient adjudication of this controversy, since individual litigation of the claims
10   of all Class members is impracticable. Even if every Classes member could afford
11   individual litigation, the court system could not. It would be unduly burdensome
12   to the courts in which individual litigation of numerous issues would proceed.
13   Individualized litigation would also present the potential for varying, inconsistent,
14   or contradictory judgments and would magnify the delay and expense to all parties
15   and to the court system resulting from multiple trials of the same complex factual
16   issues. By contrast, the conduct of this action as a class action presents fewer
17   management difficulties, conserves the resources of the parties and of the court
18   system, and protects the rights of each Class member.
19         24.    The prosecution of separate actions by individual Class members
20   would create a risk of adjudications with respect to them that would, as a practical
21   matter, be dispositive of the interests of the other Class members not parties to such
22   adjudications or that would substantially impair or impede the ability of such non-
23   party Class members to protect their interests.
24         25.    Defendant has acted or refused to act in respects generally applicable
25   to The Class, thereby making appropriate final and injunctive relief with regard to
26   the members of the Class as a whole.
27                             FIRST CAUSE OF ACTION
28          Negligent Violations of the Telephone Consumer Protection Act


                                 CLASS ACTION COMPLAINT
                                              -6-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 7 of 9 Page ID #:7




 1                                   47 U.S.C. §227(b).
 2                             On Behalf of the ATDS Class
 3         26.    Plaintiff repeats and incorporates by reference into this cause of action
 4   the allegations set forth above at Paragraphs 1-35.
 5         27.    The foregoing acts and omissions of Defendant constitute numerous
 6   and multiple negligent violations of the TCPA, including but not limited to each
 7   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 8   47 U.S.C. § 227 (b)(1)(A).
 9         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
10   Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12         29.    Plaintiff and the ATDS Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14                           SECOND CAUSE OF ACTION
15    Knowing and/or Willful Violations of the Telephone Consumer Protection
16                                           Act
17                                   47 U.S.C. §227(b)
18                             On Behalf of the ATDS Class
19         30.    Plaintiff repeats and incorporates by reference into this cause of action
20   the allegations set forth above at Paragraphs 1-39.
21         31.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not
23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
24   and in particular 47 U.S.C. § 227 (b)(1)(A).
25         32.    As a result of Defendant’s knowing and/or willful violations of 47
26   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled to an award of
27   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
28   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                  CLASS ACTION COMPLAINT
                                              -7-
      Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 8 of 9 Page ID #:8




 1         33.    Plaintiff and the Class members are also entitled to and seek injunctive
 2   relief prohibiting such conduct in the future.
 3                                PRAYER FOR RELIEF
 4   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                    47 U.S.C. §227(b)
 8                As a result of Defendant’s negligent violations of 47 U.S.C.
 9                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
10                request $500 in statutory damages, for each and every violation,
11                pursuant to 47 U.S.C. 227(b)(3)(B).
12                Any and all other relief that the Court deems just and proper.
13                           SECOND CAUSE OF ACTION
14    Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                            Act
16                                    47 U.S.C. §227(b)
17                As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
19                entitled to and request treble damages, as provided by statute, up to
20                $1,500, for each and every violation, pursuant to 47 U.S.C.
21                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
22                Any and all other relief that the Court deems just and proper.
23         34.    Pursuant to the Seventh Amendment to the Constitution of the United
24   States of America, Plaintiff is entitled to, and demands, a trial by jury.
25
           Respectfully Submitted this 24th Day of September, 2020.
26
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
27
28                                     By: /s/ Todd M. Friedman


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:20-cv-08777-JFW-E Document 1 Filed 09/24/20 Page 9 of 9 Page ID #:9




 1                                     Todd M. Friedman
                                       Law Offices of Todd M. Friedman
 2                                     Attorney for Plaintiff
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                            CLASS ACTION COMPLAINT
                                        -9-
